Citation Nr: 1024955	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1990 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied service connection for a 
back disability.  

This issue has twice previously been before the Board.  In July 
2007 and February 2009, the matter was remanded for further 
development and reconsideration.  All requested action having 
been accomplished, the case is again returned to the Board for 
appellate consideration.

The Veteran testified before the undersigned Veterans Law Judge 
at a February 2007 hearing held via videoconference from the RO.  
A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The currently diagnosed low back disability was first manifested 
during active service.


CONCLUSION OF LAW

The criteria for service connection of a low back disability have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The benefit sought on appeal is being granted in full.  
Accordingly, any error committed with respect to either the duty 
to notify or the duty to assist was harmless and will not be 
further discussed.  

Specifically, the Veteran has not been prejudiced by the Appeals 
Management Center's failure to fully comply with Board remand 
directives to obtain updated VA treatment records, or by the 
failure to obtain Social Security Disability records identified 
by the Veteran.  The Board notes, however, that these records may 
be important in evaluating the Veteran's disability and VA should 
obtain and consider them.

II. Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records prior to 2001 are missing; all 
available records have been provided by the appropriate 
custodian.  The records were apparently lost while the Veteran 
was on active duty, as he refers to the missing records while 
seeking treatment in service, and so stated at his February 2007 
hearing.  The July 1990 entrance examination and the May 2004 
examination for separation by medical board are both of record, 
however.  The entrance examination shows no complaints or 
findings related to the back.  In May 2004, however, the Veteran 
complained of low back pain when sitting or driving for extended 
periods.  He related this to a fall from a truck in 1999 or 2000.  
The examiner noted no objective evidence of a current back 
disability.

VA treatment records following service, from June 2005 to July 
2006, reveal that the Veteran was seen approximately every three 
months for complaints of chronic low back pain.  Treating doctors 
noted a decreased range of motion of the low back with minimal 
pain.  The impression was degenerative joint disease, though this 
was a clinical diagnosis apparently made in the absence of x-ray 
findings.

At a May 2005 VA examination, the Veteran reported that he fell 
off a truck tailgate in 1996, landing on a water trailer being 
towed behind the truck.  He complained of recurrent low back pain 
about every two weeks, and stated that he gets stiff with 
prolonged sitting.  Range of motion was full and complete in all 
planes, though there were complaints of pain at the extremes of 
flexion and extension.  He had no sciatica or other neurological 
manifestations.   Repeated motion had no impact on functional 
ability.  X-rays showed no fracture, dislocation, narrowing of 
disc spaces, or osteophyte formation.  The examiner did not 
comment on the presence or absence of a back disability, and 
there is no indication that the claims folder was reviewed in 
conjunction with the examination.  

At the February 2007 hearing, the Veteran reported that he had 
injured his back in 2000 or 2001, when he was blown out of the 
back of a truck and landed on the water tank he was towing.  He 
was placed on bed rest for several weeks; the medical records 
from this period were lost.  He currently takes medication and 
uses a TENS unit for pain relief.

A VA examination was conducted in July 2009; the examiner was 
able to review the claims folder in its entirety.  The Veteran 
reported injuring his back in a 2002 fall from a truck.  He 
required a week or so of treatment, and stated that he continued 
to have low back pain since that time.  Symptoms are worse with 
increased activity.  There is no radiation of pain, but the 
Veteran was experiencing some numbness of the legs and feet, 
related to a disc problem.  He also stated that back pain was now 
constant, and not episodic.  Flexion was to 70 degrees, and 
extension was to 15 degrees.  Lateral bending was to 20 degrees 
bilaterally, and rotation was to 30 degrees bilaterally.  There 
was pain at the ends of movement, demonstrated by grimacing.  No 
spasm or tenderness was identified.  No x-rays were performed, 
but the record reflected an unremarkable December 2008 film and a 
July 2007 MRI showing disc bulges at L4-5 and L5-S1.  

The examiner noted that the reported accident was not reflected 
in treatment records, but that the Veteran had consistently 
reported low back pain during and since service.  He also noted 
that the available service records did refer to an in-service 
injury.  The examiner opined that, based on the continuity and 
chronicity of symptoms since service, it was at least as likely 
as not that that the currently diagnosed lumbar disc disease is 
related to the documented in-service complaints.

The Veteran is competent to report his observable symptoms, such 
as pain.  He is also competent to describe the circumstances of 
his injury.  There is no evidence of record contradicting the 
Veteran's account of an in-service fall injury; the record in 
fact tends to support his allegation by showing the consistency 
of his account and the continuity of his complaints.  The 
Veteran's account of events and reports of current problems are 
highly credible.

A VA examiner has now identified and diagnosed the back 
disability, and both his professional medical opinion and the 
Veteran's competent reports of continuity establish a nexus to 
service.

Accordingly, service connection for a back disability is 
warranted.


ORDER

Service connection for a back disability is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


